
	

113 S692 IS: Returned Exclusively For Unpaid National Debt Act
U.S. Senate
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 692
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2013
			Mr. Rubio (for himself,
			 Mr. Alexander, Mr. Barrasso, Mr.
			 Blunt, Mr. Chambliss,
			 Mr. Coats, Mr.
			 Coburn, Mr. Cornyn,
			 Mr. Enzi, Mr.
			 Inhofe, Mr. Isakson,
			 Mr. Johanns, Mr. Johnson of Wisconsin, Mr. McConnell, Mr.
			 Paul, Mr. Risch, and
			 Mr. Vitter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To rescind certain Federal funds identified by States as
		  unwanted and use the funds to reduce the Federal debt.
	
	
		1.Short titleThis Act may be cited as the
			 Returned Exclusively For Unpaid
			 National Debt Act or the REFUND Act.
		2.Use of unwanted
			 Federal funds to reduce Federal debt
			(a)Rescission of
			 unwanted Federal fundsThere
			 is rescinded, from any Federal funds required to be allocated by formula among
			 all States that agree to use such funds for a specified purpose, an amount
			 equal to the amount of such funds that would have otherwise been allocated to a
			 State that identifies such funds under subsection (b) as unwanted.
			(b)Identification
			 of fundsSubsection (a) shall
			 only apply if, not later than the last date on which an application or State
			 plan must be submitted in order for a State to be allocated, in an annual or
			 biennial budget cycle, funds described in such subsection—
				(1)the State
			 legislature with jurisdiction over such budget cycle adopts a concurrent
			 resolution identifying the funds as unwanted; and
				(2)the State submits notice of the resolution
			 described in paragraph (1) to the agency head responsible for allocation of the
			 funds, in such form and manner and containing such information as the agency
			 head determines appropriate to make the determination in subsection (c).
				(c)Determination of
			 amount To be rescindedAn agency head that receives notice
			 described in subsection (b)(2) shall determine and report to the Office of
			 Management and Budget the amount to be rescinded under subsection (a).
			(d)Use for
			 reduction of Federal debtAmounts rescinded under subsection (a)
			 shall be deposited by the Secretary of the Treasury in the special fund account
			 “Gifts to Reduce Debt Held by the Public, Bureau of the Public Debt, Treasury”
			 and used to reduce the Federal debt as provided in section 3113(d) of title 31,
			 United States Code.
			(e)Annual
			 reportThe Secretary of the Treasury shall submit to the Congress
			 each year a report identifying the amount deposited in the Treasury under
			 subsection (d) with respect to each State in such year.
			(f)DefinitionsIn this section:
				(1)The term
			 agency head means the head of a department or agency of the
			 Federal Government.
				(2)The term
			 State means—
					(A)each of the
			 several States;
					(B)the District of
			 Columbia; or
					(C)any commonwealth,
			 territory, or possession of the United States.
					
